DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 6 and 8 — 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Chang et al (WO 2016/048866 A1) in view of Irick et al (U.S. Patent No. 6,492,032 B1).
With regard to Claim 1, Chang et al disclose a stretch film that is stretched at least 400%
in at least one direction (stretch — modified; page 4, lines 16 — 24); a film stretched at least
400% in the machine direction and cross directions is therefore disclosed; the film comprises additives, including coloring agents (page 18, lines 1 — 5) and comprises a core layer and at least one outer layer (page 5, lines 1 — 8), therefore a first layer and second layer; the first layer comprises propylene/alpha — olefin copolymer (page 6, lines 1 — 2); the thickness of each layer varies widely, but is less than 5 mils, because the thickness of the film is less than 5 mils (page 10, lines 6 — 9). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Chang et al fail to disclose a mechanochromic dye that is bis(bisbenzoxazolyl) stilbene.
Trick et al teach the addition of bisbenzoxazolyl stilbenes to film for the purpose of
providing enhanced whiteness (column 3, lines 10 — 25), including bis(bisbenzoxazolyl)
stilbene (column 4, lines 15 — 20)
It therefore would have been obvious for one of ordinary skill in the art to provide for
bis(bisbenzoxazolyl) stilbene, therefore a mechanochromic dye, in order to obtain enhanced
whiteness as taught by Irick et al.
With regard to Claims 2 — 4, it would have been obvious for one of ordinary skill in the
art to provide for the mechanochromic dye in the first and second layers, as an additive is
disclosed.
With regard to Claim 5, the polyolefin is therefore PP.
With regard to Claim 6, the outer layer also comprises a propylene/alpha — olefin
copolymer (page 12, lines 5 — 6).
With regard to Claim 8, additional dyes are not explicitly disclosed. However, a plurality
of coloring agents are disclosed (page 18, lines 1 — 5). It would have been obvious for one of ordinary skill in the art to provide for additional dyes, as a plurality of coloring agents are
disclosed.
With regard to Claim 9, the mechanochromic dye is therefore responsive to UV light
source.
With regard to Claims 10 — 11, the dye is present in the amount of 0.01 to 0.06% by
weight (column 6, lines 17 — 19).


ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 6 and 8 — 11 as being unpatentable over Chang et al (WO 2016/048866 A1) in view of Irick et al (U.S. Patent No. 6,492,032 B1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated June 29, 2022, that unexpected results are provided by the claimed invention, because a color change would not be expected by using the claimed dye. 
However, because the dye is taught by Irick et al, the claimed color change would occur.
Applicant also argues, on page 7, that whiteness is not disclosed by Chang et al.
However, because a coloring agent is disclosed by Chang et al, an agent that provides color, including white color, is disclosed.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782